951 So. 2d 1000 (2007)
GREEN TREE SERVICING, LLC, f/k/a Conseco Finance Servicing Corporation, Appellant,
v.
Barbara GENAUX and the Unknown Tenants in Possession, Appellee.
No. 1D07-0288.
District Court of Appeal of Florida, First District.
March 21, 2007.
Donna S. Biggins of Penson & Padgett, P.A., Tallahassee, for Appellant.
Kris B. Robinson, Lake City, for Appellee.
*1001 PER CURIAM.
Having considered the appellant's response to this Court's order dated February 16, 2007, this appeal is hereby DISMISSED as premature. The instant order merely denied a motion for summary judgment, which is not an appealable final order. Better Government Ass'n of Sarasota County, Inc. v. State, 802 So. 2d 414, 415 (Fla. 2d DCA 2001). The appellant's motion to relinquish jurisdiction, filed on February 22, 2007, is hereby denied. Benton v. Moore, 655 So. 2d 1272, 1273 (Fla. 1st DCA 1995).
ALLEN, DAVIS, and BENTON, JJ., concur.